Title: To Thomas Jefferson from William C. C. Claiborne, 7 July 1807
From: Claiborne, William C. C.
To: Jefferson, Thomas


                        
                            Dear Sir,
                            New-Orleans July 7th. 1807.
                        
                        Captain Cammack of the Marine Corps being order’ed to the City of Washington, I cannot avoid testifying to
                            you my entire approbation of his Conduct while on this Station, and recommending him to your notice as an officer of merit
                            and Talents;—He has for some time commanded the Marines at New-Orleans, & while his own Department has been uniformly
                            correct, the most exact discipline has been observed by the Corps under his Command.
                        You will excuse the liberty I take in addressing you this Letter;—my only object is to render justice to merit, and to acquaint you of the zeal, fidelity and Ability, with which Captain Cammack
                            has in this Station discharged his duty.
                  I am DrSir, With great respect & Esteem! Your hble servt
                        
                            William C. C. Claiborne
                     
                        
                    